Citation Nr: 1209093	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  05-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle fracture. 

2.  Entitlement to service connection for hepatitis B. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Kyle Komenda, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hepatitis B, residuals of a left foot fracture, back sprain, and exposure to Agent Orange, and a February 2007 decision which denied entitlement to TDIU. 

The Veteran testified at personal hearings before a Decision Review Officer (DRO) and Veterans Law Judge (VLJ) R. Pelletier.  Transcripts of the hearings are of record. 

By decision dated May 2008, the Board denied the Veteran's claims of entitlement to service connection for hepatitis B, residuals of left foot fracture and exposure to Agent Orange.  The Board also denied the claim of entitlement to TDIU, and dismissed without prejudice the claim of service connection for back sprain.

Thereafter, the Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated March 23, 2011, the Court vacated the Board's decision for the claims listed on the title page and remanded these claims for consideration of additional issues.

Notably, the VLJ who conducted the hearing in March 2008 retired from the Board.  In June 2011, the Veteran was offered an opportunity for another hearing before a VLJ who would be deciding his case.  In a statement signed on July 27, 2011, the Veteran indicated his desire for adjudication of his case without another hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for hepatitis B and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The credible lay and medical evidence clearly and unmistakably establishes that the Veteran entered service with a history of a left ankle fracture, and clearly and unmistakably establishes that such disorder was not aggravated during service beyond the normal progress of the disorder.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for residuals of a left ankle fracture.  He concedes fracturing the left ankle prior to service, but contends that such disorder was permanently aggravated by reinjury during active service.

The Board notes that an in-service x-ray examination report identified the site of fracture at the distal end of the left tibia, which is located at the ankle joint.  The Veteran and various examiners have interchangeably referred to a foot or ankle fracture given the close proximity to each.  The Board has rephrased the issue on appeal to more accurately reflect the actual x-ray examination findings.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, such as arthritis, may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096. 

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377, footnote 4 (Fed. Cir. 2007) (noting that a layperson is competent to describe a simple matter such as a broken leg but not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1)).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2)).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b ; 38 C.F.R. § 3.102.

Service records show that, on his Report of Medical History upon enlistment in April 1970, the Veteran reported that he had broken his left foot in October 1969.  The April 1970 entrance examination revealed a scar on the Veteran's left ankle.  In the Physician's Summary and Elaboration section, the examiner noted the following: "FX - foot - OK."

A July 1970 treatment note stated that an unspecified foot hurt.  The clinical findings were reported as essentially (ess) negative (neg).  The treatment consisted of Ace bandaging and hot soaks as well as acetylsalicylic acid, phenacetin, and caffeine (APC) tablets.

The Veteran was next seen in October 1972 reporting pain at the distal end of the tibia and fibia.  Examination was negative for redness or swelling.  An x-ray examination revealed evidence of an old fracture at the distal end of the tibia.  The Veteran was referred for an orthopedic consultation to determine whether any further treatment would improve his condition.  The referral noted a history of left ankle fracture two years previous with continued pain but no additional episodes of trauma.

A January 1973 orthopedic consultation noted the Veteran's history of an automobile accident two years previous resulting in a fracture of the left ankle or foot.  The treatment consisted of casting for 8 weeks.  The Veteran described having no further problem until he started playing baseball which resulted in aching with forced dorsiflexion.  On examination, the Veteran had full range of motion (ROM) of the left ankle and foot except for dorsiflexion being limited to 10 degrees without swelling.  There was mild tenderness over the anterior ankle joint.  An x-ray was interpreted as showing multiple minor old injuries.  The examiner provided an impression of limited dorsiflexion of the left ankle secondary (2°) to old injury.  It was further stated that no treatment (Rx) was indicated in view of the minimal symptoms (sx).

The August 1973 separation examination report stated that the Veteran had normal lower extremities.  It also stated that the Veteran had previously had a fractured left foot, but he presently had no complications and no sequelae. 

Thereafter, the Veteran's postservice medical records do not reflect any significant treatment for left foot/ankle disability.  During a VA intake evaluation in September 2003, the Veteran stated that he had a previous ankle fracture.  It was noted that the Veteran denied joint swelling or arthritis.  

In July 2005, the Veteran was afforded VA Compensation and Pension (C&P) examination with benefit of review of his claims folder.  The Veteran reported a history of twisting injury during service which resulted in swelling and a period of sedentary work.  He had experienced mild aching pain when performing normal functions.  Postservice, the Veteran had worked as a miner using his lower extremity forcefully for many years.  The Veteran said that his left foot and ankle remained sore with strenuous activities, but he had no other associated symptoms of instability or swelling.  X-rays revealed findings consistent with the previous, old ankle fracture in 1969.  The diagnosis was mild degenerative arthritis of the left ankle manifested by limited dorsiflexion, without evidence of instability or inflammation, secondary to previous ankle fracture in 1969.  The examiner also provided the following opinion:

The patient's medical records were reviewed in addition to completion of his exam and history.  It is essential to note that he had 10 degrees of dorsiflexion in 1973 and this degree of dorsiflexion remains at present without significant pain or instability in his left ankle.  He has developed some mild degenerative changes and some residual of possible small avulsion fractures from years ago.  His functional use has been good.  I do not feel that the service-connected twisting injury has caused any advancement or progression of expected changes from his preexisting injury.  This was discussed with the patient and he seemed to agree.  No other specific treatment is indicated.  Patient, however, was told that his back injury could cause neurologic changes in his lower extremity in the future.

At his personal hearing before the RO in February 2006, the Veteran testified to a slipping injury in service which caused a severe left ankle sprain.  He stated that his ankle "swelled immensely" and required the use of crutches for approximately three weeks.  He was not casted to the extensiveness of the swelling.  He reported a progressive worsening of ankle stiffness and soreness since service.

During his personal hearing before the Board in March 2008, the Veteran said that he injured his left foot in a car wreck prior to entering active duty.  He said that he strained his ankle in October 1972, and that was when he saw orthopedics during active duty.  His ankle had been swollen to the point he could hardly walk.  He was not casted due to the extent of swelling, and had been put on light duty.  He said that by the time he left the service, he was not having problems with his ankle.  He said that cold weather was what really bothered his ankle.  Sometimes his ankle hurt, and sometimes it did not.  He said that his ankle would be stiff particularly in the morning. 

In the May 2008 decision, the Board found that the Veteran reported a prior left ankle fracture on his enlistment examination.  The Federal Circuit has specifically noted that a Veteran is competent to report a simple condition such as a broken leg.  See Jandreau, 492 F.3d 1372 at 1377.  This lay report was accompanied by a medical notation of a left ankle scar and "FX - foot - OK" in the summary and elaboration section of the enlistment examination report.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000) (medical opinion of pre-service disability based on statements made by the veteran about pre-service history may be factually sufficient to rebut the presumption of soundness).

On this record, the Board held as follows:

The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, as the veteran and the examiner both noted that he had fractured his left ankle.

(emphasis added).

Consistent with that factual finding, the Board then made a factual finding that the Veteran's pre-existing left foot/ankle disorder was not aggravated beyond the normal progression of the disease by active service pursuant to the July 2005 VA examiner opinion.

The Court, the Secretary and the Veteran's counsel have all taken the position that that the Board did not properly "apply the clear-and-unmistakable standard" although the Secretary argued that the Board's wording in its decision only involved a matter of semantics.  None of the parties acknowledged that the Board did not apply the clear-and-unmistakable standard because it specifically found that this standard did not apply.

The Board is now faced with an apparent Court order to apply the clear-and-unmistakable standard without any express overruling of the Board's factual finding that the provisions of 38 U.S.C.A. § 1111 do not apply in this case.  See generally 38 U.S.C.A. § 7261(a)(4) (the Court should set aside a Board finding of fact only if clearly erroneous).

The Board is quite aware of Court cases holding that a lay witness account of pre-service disability alone is an insufficient basis to find that a condition existed prior to service.  See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a veteran's account of a prior condition is an insufficient basis on which to base a finding that a psychiatric condition preexisted service).

However, the subsequent holdings in cases such as Barr, Washington, Davidson and Jandreau simply cannot be ignored in determining whether the presumption of soundness attaches to a claim - particularly after the discussion in Jandreau concerning the competence of a lay witness to identify a simple matter such as a broken leg.  In this case, we have an entrance examination with lay report of a prior broken foot/ankle coupled with medical observation of a left ankle scar and medical assessment of a foot fracture which was "OK."  There is no explanation as to why the Board's factual finding that the presumption of soundness did not attach is erroneous.

In any event, the Board will presume that the presumption of soundness does attach as a result of the Court order.  See generally Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.")

Accepting the Court's apparent determination that the presumption of soundness does attach, the question presented is whether there is clear and unmistakable evidence that the Veteran's left ankle disability was not aggravated during active service.   The Board finds that there is clear and unmistakable evidence that the Veteran's left foot/ankle disability was not aggravated during service beyond the normal progression of the disorder.

The Veteran's service treatment records (STRs) do not document any significant disability attributable to the left foot/ankle.  In July 1970, the Veteran was briefly treated for foot pain with Ace bandaging, hot soaks and APC tablets.  The examiner specifically reported findings as essentially negative.

Overall, the July 1970 treatment record does not reflect any significant injury or disability involving the left foot/ankle.

The Veteran was next seen in October 1972 reporting pain at the distal end of the tibia and fibia.  At that time, examination was negative for redness or swelling.  An orthopedic referral in January 1973 described the Veteran as experiencing left foot aching with dorsiflexion when playing baseball.  The only physical abnormalities consisted of dorsiflexion limited to 10 degrees without swelling and mild tenderness over the anterior ankle joint.  The examiner provided an impression of limited dorsiflexion of the left ankle secondary (2°) to old injury, and specifically stated that no treatment was indicated in view of the minimal symptomatology.

Overall, the evaluations from October 1972 to January 1973 do not document any significant disability attributable to the left foot/ankle.  Rather, the military examiner found that no treatment was indicated due to minimal symptomatology.

The STRs next reflect that the Veteran underwent a separation examination in August 1973, at which time the military examiner stated that the Veteran had no complications and no sequelae from his prior left foot fracture.

Overall, the August 1973 examination report provides strong evidence against the Veteran's  claim as it reflects a medical evaluation with findings and a conclusion that the Veteran's preexisting left ankle fracture did not increase in severity during active service.

In sum, the STRs reveal only two complaints of foot/ankle pain.  First, the Veteran complained of foot pain in July 1970, and the examiner noted that an exam had essentially negative results.  Second, the Veteran received an orthopedic exam after twisting his ankle in October 1972.  The examiner noted that the Veteran's symptoms were minimal, and an x-ray revealed evidence of minor old injuries.  Additionally, the August 1973 separation examination was negative for any signs, symptoms, or complaints of a present left ankle injury.  It was mentioned that the Veteran had an old left foot fracture, but no complications or sequelae were noted.  

In view of the foregoing, the Board finds that the STRs, at most, document only that the Veteran experienced a flare-up of his symptoms during his service as a manifestation of a left foot/ankle disability which was present prior to service. 

The post-service medical records also do not reflect any significant treatment for left foot/ankle disability.  There is no specific medical evaluation suggesting that the Veteran's left foot/ankle disability was aggravated during his active military service.  At his hearing in 2008, the Veteran testified at one point that he did not experience ankle problems after his discharge from service other than during cold weather.

Notably, there is no x-ray evidence of arthritis within one year from service separation.  As such, the presumptive provisions for chronic disease pursuant to 38 C.F.R. §§ 3.307 and 3.309 do not apply.

In any event, a VA examiner in July 2005, who reviewed the claims folder, found that the Veteran's service did not cause any advancement or progression of expected changes from his preexisting injury.  This opinion was based upon review of the claims folder which the Board finds as accurate.

Overall, the opinion from the VA examiner in July 2005 provides strong probative evidence against this claim as it reflects medical opinion that the Veteran's pre-existing left ankle disability was not aggravated during service beyond the normal progress of the disorder.

On the other hand, the Veteran has provided his own opinion that his left ankle disability was aggravated during service beyond the normal progress of the disorder.  At the outset, the Board observes that the Veteran currently recollects extensive left foot/ankle swelling symptomatology to the point that he could not be casted.  He further recalls being prescribed crutches for a three week period.

Unfortunately, the Veteran's current recollections more than three decades after the fact are not accurate or credible.  The current recollections are entirely inconsistent with the military medical examiner findings of no evidence of swelling.  On the first occasion in 1970, the Veteran was given an ACE bandage and never returned for treatment.  On the second occasion in 1972/1973, rather than being provided crutches, an orthopedic physician stated that symptomatology was so minimal that specific treatment was not required.  

Quite simply, the Veteran's recollections of immense swelling requiring the use of crutches for three weeks are not credible.  Overall, the Board places greater probative weight to the findings of the military examiners as they possess greater expertise and training than the Veteran in evaluating the extent, severity and symptomatology attributable to an orthopedic disability.

Similarly, the Board finds that the opinion from the July 2005 VA examiner holds significantly more probative weight than the lay opinion offered by the Veteran.  In this respect, this examiner possesses greater expertise and training than the Veteran in speaking to the orthopedic medical issue at hand.  Additionally, this examiner relied upon an accurate review of the claims folder as documented in the STRs rather than the Veteran's recollections of events many decades later which are not consistent with the documentary record.

In addition, consistent with the finding of no more than a flare-up during service, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service so as to establish chronic aggravation.  See Savage, 10 Vet. App. at 495-498 (requiring medical evidence of chronicity and continuity of symptomatology).  Instead, it appears that the Veteran has not been treated for his left foot/ankle disability and the Veteran himself provided testimony that his left foot/ankle did not bother him significantly after service other than during cold weather environments.  

Notably, the July 2005 VA examiner was aware of these complaints as well as the continued loss of dorsiflexion in providing opinion in this case.  This examiner noted that the Veteran's symptomatology had not significantly changed over many years with dorsiflexion still being limited to 10 degrees.

In sum, the Board finds that the evidence clearly and unmistakable establishes that the Veteran's pre-existing ankle disability did not undergo an increase in severity beyond the normal progression of the disability due to active service.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A pre-adjudicatory RO letter dated April 2004 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim, and the relative duties on the part of the Veteran and VA in developing this claim.

Overall, the April 2004 RO letter fully complied with the timing and content requirements for substantiating a service connection claim.  This letter did not satisfy the notice requirements for the downstream components of establishing a disability rating and effective date of award.  However, as the claim is denied, these issues are not implicated.  As such, no prejudicial error to the Veteran has occurred.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records that the Veteran has identified and authorized VA to obtain on his behalf.  VA has also obtained medical and legal documents from the Social Security Administration.

The Board also obtained medical opinion evidence to assist in the development of this claim.  A July 2005 VA medical opinion sufficiently addressed the issue of in-service aggravation by review of the evidentiary record, including a comparison of clinical and radiographic findings from service to the present.  The Board is of the opinion that the examiner's use of the phrase "I do not feel," when viewed in the context of the entire opinion, reflects an unambiguous opinion that the Veteran's left ankle disability was not aggravated in service beyond the normal progress of the disorder.  Overall, this opinion complies with the evidentiary requirements of both 38 U.S.C.A. § 1111 and 38 U.S.C.A. § 1153 as well as the content requirements of an adequately informed and discussed opinion.  The Board, therefore, finds that the July 2005 opinion is adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At a hearing in March 2008, the presiding VLJ queried the Veteran regarding the specifics of his theories, dates of treatment and providers of treatment.  In particular, the VLJ elicited testimony regarding the specific symptomatology experienced by the Veteran during active service and after service.  He had not sought any significant treatment.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claim addressed herein, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


ORDER

The claim for entitlement to service connection for residuals of a left ankle fracture is denied.


REMAND

Hepatitis B

The Veteran is first known to have contracted hepatitis B in 1988 as a result of an attempted blood donation with the American Red Cross.  He reports that the only potential risk factor for contracting hepatitis B involves the conditions of his service in the Republic of Vietnam during the Vietnam War, which included exposure to blood.  The Board has no specific reason to impeach the lay report of the Veteran.  As such, the Board finds that medical opinion is necessary to decide whether any in-service risk factor(s) has caused or contributed to the Veteran's diagnosis of hepatitis B.

TDIU

In the May 2008 decision, the Board concluded that the Veteran was not shown to be unemployable as a result of his service-connected PTSD (rated as 70 percent disabling) and left eyebrow scar (rated as noncompensable).  Notably, the Board cited to a Social Security Administration (SSA) determination which had awarded the Veteran disability benefits based upon a primary diagnosis of severe residuals of herniated disc at L4-5 and a secondary diagnosis of anxiety.  Records from the Veteran's private physicians in 1995 concluded that the Veteran was "totally and permanently disabled for any type of work in this national economy" based upon his low back disability with secondary anxiety depression.

The Court, however, found that the Board had insufficient evidence to determine that the Veteran's unemployability was due to nonservice-connected conditions.  As a result, the Court determined that medical opinion is required to address whether the Veteran's PTSD alone renders him unable to secure or follow a substantially gainful employment.  This issue is remanded accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment for hepatitis B and psychiatric disability at the Beckley VA Medical Center since July 2007.

2.  Upon receipt of any additional records, schedule the Veteran for appropriate VA examination to determine the probable etiology of his hepatitis B.  The claims folder should be provided to the examiner for review.  Following interview of the Veteran and review of the claims folder, the examiner is requested to address the following:

	a) identify all known risk factors for contracting hepatitis B;

	b) identify the Veteran's risk factors for contracting hepatitis B before, during and after service; and

	c) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hepatitis B results from in-service risk factor(s) including the conditions of his service in the Republic of Vietnam and his accepted history of contact with blood during this service?

For purposes of rendering this opinion, the VA examiner is requested to consider the following:

* the conditions and circumstances of service in the Republic of Vietnam;
* the Board's finding of fact that the Veteran had been exposed to blood during his service in the Republic of Vietnam;
* any other relevant factors for contracting hepatitis B shown by the record; and
* the discussion of any medical principles applicable to the facts of this case.

3.  Arrange for the Veteran to undergo examination by a psychiatrist for the purpose of determining whether the Veteran's PTSD has rendered him unable to obtain or maintain substantially gainful employment for any time since August 2006.  All special tests and studies should be conducted as indicated, and all objective findings should be noted in detail.  

To the extent possible, the examiner is requested to provide a complete, multi-axis diagnosis, with assignment of Global Assessment of Functioning (GAF) scores representing the time period from August 2006 to present for service-connected PTSD, and provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected depressive disorder has rendered him unable to obtain or maintain substantially gainful employment for any time since August 2006?

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


